Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 1 of 13 PageID: 432



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     RICHARD BAKER and KRISTINE            1:17-cv-08131-NLH-AMD
     BAKER,
                                           OPINION
                    Plaintiffs,

          v.

     MCDONALD'S RESTAURANT,
     MCDONALD'S RESTAURANT OF NEW
     JERSEY, INC., MCDONALD'S OF
     PENNSVILLE, 6705, NJ, INC.,
     MCDONALD'S CORPORATION,
     MCDONALD'S USA, LLC,

                    Defendants.


 APPEARANCES:

 SARAH FILIPPI DOOLEY
 KENNETH F. FULGINITI
 DUFFY + FULGINITI
 1650 MARKET ST
 55TH FLOOR
 PHILADELPHIA, PA 19103

      On behalf of Plaintiffs

 MARK A. LOCKETT
 BONNER, KIERNAN, TREBACH & CROCIATA, LLP
 TEN PENN CENTER, SUITE 770
 1801 MARKET STREET
 PHILADELPHIA, PA 19103

      On behalf of Defendants

 HILLMAN, District Judge

      This matter concerns whether Defendant McDonald’s is liable

 for the injuries Plaintiff Richard Baker, an independent

 contractor, sustained when he fell in a McDonald’s restaurant
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 2 of 13 PageID: 433



 while delivering French fries and other items.          McDonald’s has

 moved for summary judgment in its favor, arguing that it cannot

 be held liable.    Plaintiff has opposed McDonald’s motion.         For

 the reasons expressed below, McDonald’s motion for summary

 judgment will be denied.

                                 BACKGROUND

      On October 13, 2015, Plaintiff, who was employed by The

 Martin-Brower Company, a distribution company, drove his

 delivery truck to the McDonald’s restaurant in Pennsville, New

 Jersey to deliver food and other supplies.         The truck had been

 preloaded by Martin-Brower employees with shrink-wrapped cases

 of product stacked onto wheeled carts.        Plaintiff’s job was to

 unload the appropriate carts from his truck and bring them into

 the McDonald’s.    Plaintiff was required to take the carts with

 refrigerated product into the walk-in refrigerator, and the

 carts with frozen product into the walk-in freezer.          Once the

 carts had been delivered to their proper destination, Plaintiff

 would leave, and the McDonald’s employees would unload the

 carts.

      The McDonald’s in Pennsville was Plaintiff’s first stop

 that day.   Plaintiff unloaded from the truck a cart containing

 20 cases of French fries which weighed 750 pounds.          In order to

 bring the cart into the freezer, the cart had to roll up a ramp

 between the refrigerator and the freezer.         Plaintiff claims that


                                      2
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 3 of 13 PageID: 434



 when he pulled the cart up the ramp into the freezer, the cart

 caught an obstruction on the threshold before the ramp and

 stopped suddenly, causing Plaintiff to slip and the cart and its

 contents fell on him.     Plaintiff claims that he suffered

 injuries to his lower back, legs, and thumb.

      Plaintiff filed a two-count complaint against McDonald’s.

 Plaintiff’s first count alleges that McDonald’s was negligent in

 permitting the restaurant, and specifically the threshold

 between the refrigerator and freezer, to remain in a hazardous

 condition despite being aware of the dangerous nature of the

 ramp.   The second count is asserted by Plaintiff’s spouse,

 Kristine Baker, for loss of consortium.

      McDonald’s has moved for summary judgment in its favor.            It

 argues that under New Jersey law a landowner has no duty to

 protect an employee of an independent contractor who is injured

 while performing his work where the landowner did not control

 the means and manner of the work performed.         McDonald’s argues

 that the method of Plaintiff’s delivery was solely governed by

 Martin-Brower protocol, and McDonald’s therefore cannot be

 liable for his injuries.      More specifically, McDonald’s argues

 that his employer’s protocol required Plaintiff to pull the cart

 instead of push the cart, and he should have broken-down the

 contents of the cart to make it lighter and easier to maneuver.

      Plaintiff has opposed McDonald’s motion, arguing that


                                      3
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 4 of 13 PageID: 435



 regardless of whether Plaintiff was delivering products under

 his employer’s protocol, he has asserted a direct claim, rather

 than a vicarious claim, against McDonald’s for its negligence in

 its duty to a business invitee to maintain a safe condition -

 i.e., the ramp McDonald’s installed between the refrigerator and

 freezer was maintained in a hazardous condition, a condition

 that Plaintiff had nothing to do with, and that hazardous

 condition caused Plaintiff’s injuries.

                                 DISCUSSION

        A.   Subject Matter Jurisdiction

        This Court has jurisdiction over this matter based on the

 diversity of citizenship of the parties and an amount in

 controversy in excess of $75,000, exclusive of interests and

 costs, pursuant to 28 U.S.C. § 1332(a).        Plaintiffs are citizens

 of Pennsylvania, and the Defendant McDonald’s entities are

 citizens of New Jersey, Delaware, and Illinois.          (See Docket No.

 59.)

        B.   Standard for Summary Judgment

        Summary judgment is appropriate where the Court is

 satisfied that the materials in the record, including

 depositions, documents, electronically stored information,

 affidavits or declarations, stipulations, admissions, or

 interrogatory answers, demonstrate that there is no genuine

 issue as to any material fact and that the moving party is


                                      4
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 5 of 13 PageID: 436



 entitled to a judgment as a matter of law.         Celotex Corp. v.

 Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).

 An issue is “genuine” if it is supported by evidence such that a

 reasonable jury could return a verdict in the nonmoving party’s

 favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.     Id.    In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party's evidence “is to be believed and

 all justifiable inferences are to be drawn in his favor.”

 Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.

 2004)(quoting Anderson, 477 U.S. at 255).

       Initially, the moving party has the burden of demonstrating

 the absence of a genuine issue of material fact.          Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986).        Once the moving party has

 met this burden, the nonmoving party must identify, by

 affidavits or otherwise, specific facts showing that there is a

 genuine issue for trial.       Id.   Thus, to withstand a properly

 supported motion for summary judgment, the nonmoving party must

 identify specific facts and affirmative evidence that contradict

 those offered by the moving party.        Anderson, 477 U.S. at 256-

 57.   A party opposing summary judgment must do more than just


                                       5
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 6 of 13 PageID: 437



 rest upon mere allegations, general denials, or vague

 statements.    Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

 2001).

      C.     Analysis

        “An occupier of land owes a duty to his invitee to use

 reasonable care to make the premises safe.”         Olivo v. Owens-

 Illinois, Inc., 895 A.2d 1143, 1150 (N.J. 2006) (citation

 omitted).    This duty extends to invitees who are independent

 contractors.    Id. (quoting Gudnestad v. Seaboard Coal Dock Co.,

 15 N.J. 210, 219, 104 A.2d 313 (1954)) (“[W]here the occupier of

 land[ ] engages an independent contractor to do work upon his

 premises, an employee of the contractor, while executing the

 work, ... is an invitee....”).       The landowner’s duty is “to

 provide a reasonably safe work place.”        Id. (quoting Muhammad v.

 New Jersey Transit, 821 A.2d 1148, 1154–55 (N.J. 2003)).           “[T]he

 duty of a landowner to such an invitee is nondelegable.           The

 landowner cannot escape its responsibility to provide a safe

 place to work by attempting to transfer it to another.           The

 possibility that another person may also have been negligent

 does not relieve the landowner of his legal duty.”          Sanna v.

 National Sponge Co., 506 A.2d 1258, 1262 (N.J. Super. Ct. App.

 Div. 1986).




                                      6
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 7 of 13 PageID: 438



        New Jersey “law carves out an exception to the requirement

 that premises be made safe for an independent contractor when

 the contractor is invited onto the land to perform a specific

 task in respect of the hazard itself.”        Olivo, 895 A.2d at 1143

 (citing Muhammad, 821 A.2d at 1154).        “An independent contractor

 is a person who, in carrying on an independent business,

 contracts to do a piece of work according to his own methods

 without being subject to the control of the employer as to the

 means by which the result is to be accomplished.”          Muhammad, 821

 A.2d at 1154–55 (citation omitted).        “‘Generally . . . the

 principal is not vicariously liable for the torts of the

 independent contractor if the principal did not direct or

 participate in them.’”      Id. (quoting Baldasarre v. Butler, 625

 A.2d 458, 465 (N.J. 1993)).

      The landowner which engages an independent contractor may

 be liable if: (1) the landowner retains control of the manner

 and means of the doing of the work which is the subject of the

 contract; (2) where the landowner engages an incompetent

 contractor; or (3) where the activity contracted for constitutes

 a nuisance per se.     Id. (citation omitted); cf. Piro v. Public

 Service Elec. & Gas. Co., 247 A.2d 678, 682 (N.J. Super. Ct.

 App. Div. 1968) (“Contrary to defendant's contention, control

 over or supervisory authority of the actions of the independent

 contractor is obviously not relevant in such cases because it is


                                      7
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 8 of 13 PageID: 439



 the negligence of the landowner himself that is the basis for

 imposing liability.”).

      McDonald’s argues that it “had nothing to do with” how

 Plaintiff performed his job of delivering French fries into the

 freezer.    McDonald’s contends that Plaintiff’s employer trained

 the drivers in the manner in which to unload and deliver the

 carts into the restaurant, including the requirement that

 Plaintiff pull and not push a cart, and McDonald’s took no part

 in that training.     McDonald’s further argues that the McDonald’s

 employees at the Pennsville restaurant did not direct Plaintiff

 in any way while Plaintiff made his delivery that day.           Because

 McDonald’s did not direct or participate in Plaintiff’s

 delivery, it cannot be held liable for Plaintiff’s injuries.

      Plaintiff, on the other hand, argues that he “had nothing

 to do with” how McDonald’s maintained the threshold between the

 refrigerator and freezer.      Plaintiff contends that the

 independent contractor exception to a landowner’s duty to a

 business invitee is a defense to a claim that he has not

 asserted.   Rather, separate from whether Plaintiff was

 performing work pursuant to his employer’s training, McDonald’s

 was still under a nondelegable duty to Plaintiff to maintain its

 restaurant in a safe condition, and McDonald’s failed in that

 duty.

      To the extent that the independent contractor exception


                                      8
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 9 of 13 PageID: 440



 would apply, Plaintiff argues that contrary to the assertion by

 McDonald’s that it did not direct Plaintiff’s actions,

 McDonald’s directed his employer on how it wanted deliveries to

 be effected, including the delivery of product on carts directly

 to the refrigerator and freezer.         Moreover, Plaintiff points out

 that he did not come to McDonald’s as an independent contractor

 to work on the condition - the ramp - which caused his injury,

 and it was McDonald’s that directed him to put product directly

 into the freezer by way of a ramp that McDonald’s had

 constructed and maintained.

      The determination of who did or did not have something to

 do with Plaintiff’s injuries must be submitted to a jury.

 Plaintiff has presented numerous disputed issues of material

 fact regarding McDonald’s duty to provide a safe place for

 Plaintiff to work, 1 as well as the interaction between


 1For example, Plaintiffs’ expert engineer, Jeffrey Ketchman,
 P.E., Ph.D., opined:

      McDonald’s negligently created a hazardous condition for
      delivery personnel using carts to enter the freezer due to
      their abandonment of the system of direct freezer delivery
      using the roller-conveyer system, as well as their failure
      to maintain the refrigerator/freezer area. The entrance
      threshold had a non-beveled vertical step-up and the
      internal freezer floor did not have a non-slip surface.
      McDonald’s is responsible for both these design defects,
      which contributed directly to Mr. Baker's fall. ANSI
      requires changes in level of more than½ of an inch to be
      beveled, or ramped with a slope not steeper than 1:8. Both
      the original in-freezer ramp and the diamond-plate ramps
      installed after Mr. Baker's incident are too steep to meet

                                      9
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 10 of 13 PageID: 441



 Plaintiff’s employer and McDonald’s regarding Plaintiff’s method

 of delivery.    Whether McDonald’s will prevail on its independent

 contractor defense to liability for Plaintiff’s and his spouse’s

 injuries is for the jury to decide or for the court if

 Plaintiff’s evidence to defeat the defense is insufficient.

 See, e.g.,    Barile v. 3M Co., Inc., 2013 WL 4727128, at *4 (N.J.

 Super. Ct. App. Div. 2013) (“After the evidence was presented at

 the trial, the court granted a directed verdict and dismissed

 plaintiff’s claims against Exxon arising from [plaintiff’s

 deceased husband’s] exposure [to asbestos] at the Bayway

 facility.    The court ruled that plaintiff had not presented

 sufficient evidence to refute Exxon’s defense that it was the

 task of Philip Carey as an independent contractor rather than

 Exxon to determine the safety precautions needed for the

 asbestos work and to warn its own employees of the dangers of

 breathing asbestos fibers.       The court denied Exxon’s similar




       this requirement. All ramps should have been made, or
       treated to be, non-slip. An acceptable alternative design
       would be a single continuous ramp to the freezer floor from
       the level of the refrigerator floor. Alternatively, a
       portable ramp could have been provided for delivery people
       to use. Further, McDonald's failed to complete inspections
       of the facilities with documentation of conditions and
       potential hazards. Staff failed to perform industry custom
       daily inspections.

 (Docket No. 53 at 14-15.)



                                      10
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 11 of 13 PageID: 442



 motion to dismiss plaintiff’s claims arising from the pipe work

 at the Bayonne chemical plant, finding that issues of fact had

 been presented regarding Exxon’s role in controlling and

 supervising that job.      Regarding the Bayonne facility, the jury

 found, in effect, that the independent contractor defense was

 not available to Exxon but that plaintiff had not proven Exxon’s

 negligence in providing a hazardous worksite.”); Great Northern

 Ins. Co. v. Leontarakis, 904 A.2d 846, 848 (N.J. Super. Ct. App.

 Div. 2006) (“Spiegel appeals from an order of involuntary

 dismissal at the conclusion of his case.         The trial court

 reasoned that Leontarakis [the landowner] was not liable for any

 damage to Spiegel's property, because the excavation work [at

 Leontarakis’s property] that caused the damage [to Spiegel’s

 property] was performed by an independent contractor.           We

 reverse the involuntary dismissal order, however, because a

 reasonable jury could conclude Leontarakis breached a

 nondelegable statutory duty to [Spiegel].”); Meny v. Carlson, 77

 A.2d 245, 253–54 (N.J. 1951) (“[T]he defendant, Carlson Company,

 if it assumed the obligation of furnishing scaffolding for the

 plaintiff’s use, owed a duty to the plaintiff to furnish a

 reasonably safe scaffold, and that the Carlson Company could not

 relieve itself of such duty by delegating the construction of

 the scaffold to an independent contractor.         While the scaffold

 was erected by [another independent contractor] Busman and


                                      11
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 12 of 13 PageID: 443



 Rosen, Inc., it was within the province of the jury to determine

 that it was supplied by the Carlson Company for use by the

 plaintiff and others.”); Moore v. Schering Plough, Inc., 746

 A.2d 1, 4–5 (N.J. Super. Ct. App. Div. 2000) (where an

 independent contractor security guard slipped on ice and snow on

 the defendant landowner’s property while performing security

 duties for defendant, finding that whether defendant breached

 its duty of care to its business invitee independent contractor

 security guard required a jury to consider “the extent and

 timing of the snowfall, the time of day or night, the nature of

 the efforts actually taken by the owner to maintain the

 premises, the practicality of cleaning up in stages or by

 priorities, the plaintiff's care for his own safety including

 his foot wear, the minimal usage consequent on the ‘closed’

 facility in contrast to a normal work week, and any other

 pertinent factors”); McManus v. Barnegat Rehabilitation and

 Nursing Center, 2018 WL 2411614, at *10 (D.N.J. 2018) (“McManus

 has proffered testimony from which a jury could conclude

 Barnegat ‘retain[ed] control over the means and methods’ of

 McManus’s work and is therefore not entitled to the exception to

 the landowner’s duty of care.       Further, McManus’s engineering

 expert, Dr. Nolte, has offered testimony that the slope at

 Barnegat’s facility represented a hazardous condition. The

 Court, accepting McManus’s evidence as true and drawing all


                                      12
Case 1:17-cv-08131-NLH-AMD Document 60 Filed 04/29/20 Page 13 of 13 PageID: 444



 justifiable inferences in his favor, finds a reasonable jury

 could find Barnegat was liable for his injuries,” thus denying

 Barnegat’s motion for summary judgment.); Gil v. Alverado, 2018

 WL 2923976, at *4 (N.J. Super. Ct. App. Div. 2018) (“Magic

 Roofing and Alverado owed [Plaintiff] a duty to prevent the

 foreseeable risk of tripping over the improperly placed hose by

 inspecting the property at the end of the work day to ensure the

 safety of the residential tenants of the building. . . .            The

 question whether the hose was a dangerous condition presents a

 disputed issue of fact that should be resolved by a jury. . . .

 The issues of [Plaintiff’s] comparative negligence and

 assumption of the risk are factual determinations that also

 should be made by a jury.”).

                                 CONCLUSION

       For the reasons expressed above, McDonald’s motion for

 summary judgment must be denied.          An appropriate order will be

 entered.



 Date: April 29, 2020                          s/ Noel L. Hillman
 At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      13
